Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.           This communication is responsive to applicants amendments and remarks of 6/15/2022.   The amendments have been entered.  Claims 1-17 are now pending.

Double Patenting
3.           The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
  The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.              Claims 1, 7, 8, 9, 10, 11, 12, 14, 15, 16, 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, 6, 7, 9, 10, 14, 15 of copending Application No: 17/088,913 (reference application).   Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of present application and claims 1 and 15 of copending application No: 17/088,913 (reference application) both claim the method steps of verifying operation of an optical fiber monitoring system, comprising the steps of:
                 using a detection system to detect changes in an optical fiber caused by an event to be monitored by:
                                 transmitting from a source of light at a transmit location a monitor signal along the optical fiber; 
                                 receiving the monitor signal after transmission along the optical fiber;
                                 analyzing the monitor signal after transmission along the optical fiber to detect changes therein caused by disturbances on the optical fiber; and
                                generating an alarm in response to the detected changes which are indicative of the event to be monitored; and
                                verifying proper operation of the detection system by periodically generating at least one fiber disturbance in the fiber by generating longitudinal forces in the optical fiber at a first location along a length of the optical fiber relative to a second location along the length so as to cause changes in length of a portion of the optical fiber between the first and second locations.

                As to claim 7 of present application and claim 1 of copending application, both application disclose verifying proper operation of the optical fiber monitoring includes analyzing the monitor signal to detect changes therein caused by the fiber disturbance, and in the event that expected changes in response to the fiber disturbance are not detected, actuating a warning that the intrusion detection system is not properly operating.

               As to claim 8 of present application and claim 3 of copending application, both application disclose the fiber disturbance comprises a predetermined pattern of disturbances.

              As to claim 9 of present application and claim 4 of copending application, both application disclose the fiber disturbance comprises a pattern of disturbances defining a required signature for detection.

              As to claim 10 of present application and claim 5 of copending application, both application disclose analyzing the received signals and adjusting an amplitude of the disturbance in response thereto.

              As to claim 11 of present application and claim 6 of copending application, both application disclose the use of an optical fiber that includes an input fiber length for isolating the actuator from the detection system.

              As to claim 12 of present application and claim 7 of copending application, both application disclose the use of an output isolating fiber which isolates a front connector from a main portion of the optical fiber.

             As to claim 14 of present application and claim 9 of copending application, both application disclose an instruction to the actuator is caused by a manual trigger causing a test to initiate where the test can occur immediately or after a predetermined or random time.
              As to claim 15 of present application and claim 10 of copending application, both application disclose an instruction to the actuator is caused autonomously which can be scheduled or random in occurrence.

            As to claim 16 of present application and claim 14 of copending application, both application disclose the actuator is actuated based on a waveform which is representative of a known event on the fiber.

            As to claim 17 of present application and claim 1 of copending application, both application disclose an instruction signal is communicated along the optical fiber to the actuator and there is provided a coupler on the fiber to extract the instruction signal from other signals in the fiber.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
5.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.             Claim(s) 1, 8, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over HULL, John (WO 2020/113323 A1) in view of Eslambolchi et al. (US Patent No: 7,844,178 B1).
                 Regarding claim 1, HULL teaches a method for verifying operation of an optical fiber monitoring system (see abstract), comprising the steps of:
                  using a detection system (106, 103, fig. 1A) to detect changes in an optical fiber (116, fig. 1A) caused by an event to be monitored (see abstract and page 5, lines 10-13) by:
                                 transmitting from a source of light (106, fig. 1A) at a transmit location a monitor signal (see page 7, lines 11-20, page 8, lines 10-14) along the optical fiber (116, fig. 1A); 
                                 receiving the monitor signal after transmission along the optical fiber (page 8, lines 16-20);
                                analyzing (118, 102, fig. 1A) the monitor signal after transmission along the optical fiber (116, fig. 1A) to detect changes therein caused by disturbances on the optical fiber (page 8, lines 18-31); and
                                 verifying proper operation of the detection system by periodically generating at least one fiber disturbance (see page 8, lines 18-19, 28-31) in the fiber (116, fig. 1A) by generating longitudinal forces (see page 9, lines 26-28) in the optical fiber (fiber 116 in fig. 1A) at a first location (for example the location at 114a in fig. 1A) along a length of the optical fiber (the fiber 116) relative to a second location (the location at 114b in fig. 1A) along the length so as to cause changes in length of a portion of the optical fiber between the first and second locations (see page 9, lines 29-31, page 10, lines 1-3, 8-14).
                    HULL differs from the claimed invention in that HULL does not specifically disclose a step of generating an alarm in response to detect changes which are indicative of the event to be monitored.   Eslambolchi teaches an optical fiber monitoring system (see fig. 1), wherein an alarm (see ALARM UNIT in fig. 1) can be generated in response to detected changes which are indicative of an event (or stress) to be monitored (see abstract and col. 2, lines 52-63, col. 4, lines 9-19, 37-39).   Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide an alarm generation system, such as the one disclosed by Eslambolchi, for the fiber monitoring and test system of HULL, to further generate an alarm in case of detecting disturbance(s) to the fiber segment 116 in the test system. 

                 Regarding claim 8, HULL further teaches the fiber disturbance (see page 9, lines 28-31, page 10, lines 1-3, 8-10) comprises a predetermined pattern of disturbances (see page 9, lines 30-31 and page 10, line 1, “vibration”).

                 Regarding claim 11, HULL further teaches the use of an optical fiber includes an input fiber length (for example the input fiber length 112 in fig. 1A) isolating the actuator (see page 9, lines 29-31, the actuator or “dynamic strain” that is used) from the detection system (detection system 106, 103, fig. 1A).

                Regarding claim 12, HULL also teaches the use of an output isolating fiber (for example the fiber connector that is connected to interrogator 106 in fig. 1A) which isolates a front connector (connector units 106 or 118, in fig. 1A) from a main portion of the optical fiber (the main fiber portion 116, fig. 1A).
7.            Claim(s) 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over HULL, John (WO 2020/113323 A1) in view of Eslambolchi et al. (US Patent No: 7,844,178 B1) and in further view of Eslambolchi (US Patent No: 5,703,682).
                 Regarding claim 7, HULL also teaches a step of verifying the proper operation of the optical fiber monitoring system includes analyzing the monitor signal to detect changes therein caused by the fiber disturbance (see page 8, lines 14-33, page 9, lines 1-3, 19-23).  The fiber monitoring system of HULL modified by Eslambolchi differs from the claimed invention in that HULL and Eslambolchi do not specifically disclose in the event that expected changes in response to the fiber disturbance are not detected, actuating a warning that the intrusion detection system is not properly operating.    Eslambolchi in a different application (US Patent No: 5,703,682) teaches a fiber monitoring system (see fig. 1) with a warning system to warn if the system is not properly operating (see col. 1, lines 50-55).   Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a warning system, such as the one disclosed by Eslambolchi, for the fiber monitoring and test system of HULL, to further generate a warning signal that pieces of equipment(s) are not properly functioning and to further provide corrective actions.
                   As to claim 10, HULL also teaches analyzing the received signals (see page 8, lines 18-22) and adjusting an amplitude of the disturbance in response thereto (see page 8, lines 23-24, 28-33, page 9, lines 1-5).

8.               Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over HULL, John (WO 2020/113323 A1) in view of Eslambolchi et al. (US Patent No: 7,844,178 B1) and in further view of Eslambolchi, Hossein (EP 1 037 410 A1).
                  Regarding claims 14 and 15, HULL teaches the use of an actuator (see page 9, lines 29-31, page 18, lines 15-21) to provide stress such as vibration or emitting energy to the fiber segment (see page 8, lines 28-31, page 9, lines 28-30).  However, the fiber monitoring system of HULL modified by Eslambolchi differs from the claimed invention in that HULL and Eslambolchi do not specifically disclose the use of an instruction to the actuator that can be caused by a manual trigger to cause a test to initiate and wherein the test can occur immediately or after a predetermined or random time.  It is well known that actuator(s) means such as the ones disclosed by HULL can receive an instruction signal to further operate, and can operate, for example, by a manual trigger, to provide any desired stress.   Eslambolchi in a different application (EP 1 037 410 A1) teaches the use of an actuator (34, fig. 1) to provide stress (35, fig. 1) to an optical fiber (12, fig. 1) based an instruction to the actuator (34, fig. 1), for example, by a manual trigger (38, fig. 1) to cause testing to initiate (see paragraphs 0015, 0016), and wherein the test can occur immediately (paragraph 0008, lines 40-51).   As it is taught by Eslambolchi (EP 1 037 410 A1), and as it is well known, it would have been obvious that the actuator means of HULL can also receive an instruction signal to operate, for example, based on  manual trigger, to provide a selective and desired stress to the fiber segment 116.   As to claim 15, regarding the use of an instruction to the actuator to cause the test to be scheduled, or random in occurrence, it is well known in fiber monitoring and testing systems to provide instruction(s) to the actuators means (or stress means), to do the test, for example, in an scheduled time, or in random time, or after a predetermined, such that a fiber segment can be monitored and tested at any desired and necessary timing.   

Allowable Subject Matter
9.              Claims 2, 3, 4, 5, 6, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.             Any inquiry concerning this communication or earlier communications from the examiner should be directed to M R SEDIGHIAN whose telephone number is (571)272-3034. The examiner can normally be reached M-W 11 AM to 7 PM.
      Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD R SEDIGHIAN/Primary Examiner, Art Unit 2636